25 Mich. App. 154 (1970)
181 N.W.2d 26
STROS
v.
STROS
Docket No. 7,299.
Michigan Court of Appeals.
Decided June 30, 1970.
Potvin, Tunney & Lawrence, for defendant.
Before: T.M. BURNS, P.J., and LEVIN and DAVIDSON,[*] JJ.
*155 PER CURIAM.
On August 9, 1965, a judgment of divorce was entered in this cause, which left the matter of permanent child support to be determined at a later date. An order was entered on January 10, 1966 providing that appellant be required to pay the sum of $45 weekly for the support of the parties' two minor children. The report of the friend of the court revealed that appellant was at that time earning $220.94 weekly and should be required to pay $61 weekly for support. Appellee's previous attorney had prepared a court order providing for payments in that amount, but that order was superseded by the court order of January 10, 1966.
Appellee, in her petition for modification, alleged that appellant was earning more money than she was at the time the order was entered; that the costs of living had increased and that more money was required to support the children as they grew older. The matter was referred to the Friend of the Court's office for investigation. The result of that investigation was that appellant's earnings were found to be "equal or in excess of" what they had been at the time of the previous investigation. The Friend of the Court recommended that he be required to pay the sum of $60 per week for support.
Appellant filed objections to this recommendation contending that there had been no change in circumstances. A hearing was had on the petition wherein no testimony was taken nor other evidence received that would substantiate appellee's claim. The court had the Friend of the Court's recommendation before it and granted appellee's motion to follow that recommendation and to modify the support accordingly.
We are asked to decide whether or not there was a sufficient change in circumstances to warrant a modification of the support order from $45 weekly to $60 weekly.
*156 A change in the circumstances of the parents will warrant the modification of the support provisions of a divorce decree. CL 1948, § 552.17 (Stat Ann 1957 Rev § 25.97); Gould v. Gould (1924), 226 Mich. 340. The change in circumstances must be shown on the record. Meeker v. Harrington (1968), 15 Mich. App. 125.
Increases in cost of living and of raising the children are proper matters for the court's consideration. They are to be considered, however, in relation to ability to pay, and evidence as to these factors must appear on the record. Weller v. Weller (1961), 363 Mich. 363; Herpolsheimer v. Herpolsheimer (1947), 318 Mich. 200.
The report of the Friend of the Court, on which modification is based, is not admissible in evidence, except by agreement of the parties. Krachun v. Krachun (1959), 355 Mich. 167. Thus, there is no evidentiary record as required in proceedings to modify child support. Ewald v. Ewald (1968), 14 Mich. App. 665.
The order modifying the judgment of divorce is vacated and we remand for proceedings in conformity with this opinion.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.